                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


SUDENGA INDUSTRIES, INC.,

        Plaintiff,
                                                                Case No. 18-2498-DDC-JPO
v.

GLOBAL INDUSTRIES, INC.,

        Defendant.

                                 MEMORANDUM AND ORDER

        This matter comes before the court on defendant Global Industries, Inc.’s Renewed

Motion to Seal Docket Number 73-14 (Doc. 86), which is Exhibit N to Doc. 73. Plaintiff

Sudenga Industries, Inc. does not oppose the motion. For reasons explained below, the court

grants defendant’s motion in part and denies it in part.

        As the court noted in its earlier order, the Supreme Court recognizes a “general right to

inspect and copy public records and documents, including judicial records and documents.”

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978) (citations omitted). As a result,

“there is a ‘strong presumption in favor of public access.’” United States v. Pickard, 733 F.3d

1297, 1302 (10th Cir. 2013) (quoting Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007)).

That “strong presumption” is heightened when the information subject to a seal or redaction

request (1) provides the basis for a court’s adjudication of the merits of the litigation; or (2) is

disclosed in another form or during a public proceeding. Id. at 1302, 1305; see also Mann, 477

F.3d at 1149 (concluding individual’s privacy interest diminished where information was

previously disclosed in public court proceeding).
       “The right of public access to judicial records, however, is ‘not absolute’ as ‘[e]very court

has supervisory power over its own records and files.’” United States v. Walker, 761 F. App’x

822, 835 (10th Cir. 2019) (quoting Nixon, 435 U.S. at 598). The party seeking to deny access

must shoulder the burden to establish that a sufficiently significant interest “heavily outweighs

the public interest in access.” Mann, 477 F.3d at 1149 (quoting Rushford v. New Yorker

Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). And, “any denial of public access to the

record must be ‘narrowly tailored to serve the interest’ being protected by sealing or restricting

access to the records.” Walker, 761 F. App’x at 835 (quoting Press-Enter. Co. v. Superior Court

of Cal., 478 U.S. 1, 12–13 (1986)).

       “Once a court orders documents before it sealed, the court continues to have authority to

enforce its order sealing those documents, as well as authority to loosen or eliminate any

restrictions on the sealed documents.” Pickard, 733 F.3d at 1300. And, even after a court orders

documents sealed, the party advocating for sealing continues to bear the burden to justify the

decision to seal. Id. at 1302. Thus, to the extent the court grants defendant’s motion, the grant is

subject to continuing reexamination, particularly if any information sealed or redacted by this

Order proves important to the court’s resolution of the claims in the case.

       Here, defendant seeks leave to file under seal a document marked as “Confidential” that

reportedly contains plaintiff’s proprietary information. The document was disclosed on the

public docket on May 31, 2019, when defendant filed it as Exhibit N to Doc. 73 (Doc. 73-14).

But, defendant represents, this public disclosure of Exhibit N was inadvertent because defendant

had not discerned that plaintiff had designated Exhibit N as “Confidential” under the Protective

Order. See Doc. 50 at 2–3. Defendant previously filed a motion asking for leave to file Doc. 73-

14 as a sealed document. The court denied the request because Doc. 73-14’s status as



                                                 2
confidential under the Protective Order does not provide a sufficient showing that the Exhibit

qualifies for a sealed filing. See Doc. 82 at 3–4.

       The current Motion now renews its request to file Doc. 73-14 under seal. Document 73-

14 is a structural engineering drawing of a Sudenga hopper minimal entry 16” discharge

assembly. It contains a detailed parts list, a shipping note, dimensions of the hopper assembly,

and figure showing some of the assembly’s components. Defendant’s Renewed Motion

articulates assorted reasons to seal Doc. 73-14 from the public record. Defendant argues Doc.

73-14 contains “nonpublic detailed engineering information” and “sensitive information that . . .

may subject [Sudenga] to competitive or financial injury if publicly disclosed.” Doc. 86 at 4.

Defendant also argues that the confidential information within Doc. 73-14 does not provide the

basis for the court’s adjudication of the merits of the litigation. Also, plaintiff acknowledges that

only the figure reproduced in defendant’s brief should remain in the public record and it

considers the remaining information in Doc. 73-14 “confidential, proprietary, and trade secret.”

Doc. 86 at 5.

       But, defendant’s request is too broad. While Doc. 73-14 contains information that on its

own may justify sealing the document, it also contains the “exploded drawing” that the parties

concede is now part of the public record. Doc. 86 at 5. Such a request is not “narrowly tailored

to serve the interest being protected” because it seeks to seal, in addition to confidential

information, information already in the public record. See Walker, 761 F. App’x at 835; Pickard,

733 F.3d. at 1302, 1305. This court thus grants the current motion in part and denies in part.

Specifically:

       (1) the clerk of the court must maintain Doc. 73-14 as a sealed filing; and




                                                     3
       (2) defendant must file a redacted version of Doc. 73-14 as a separate, public (not sealed)

           docket entry, redacting all information other than the exploded drawing included in

           defendant’s brief.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Global

Industries, Inc.’s Renewed Motion to Seal (Doc. 86) is granted in part and denied in part.

       IT IS SO ORDERED.

       Dated this 16th day of August, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                4
